Exhibit 10.ii.e

LOGO [g57670mosaic-logo.jpg]

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES

MEXICO

 

DATE:    July 1, 2007 SELLER:    FERTILIZANTES MOSAIC, S. de R.L. de CV BUYER:
   NUTRIMENTOS AGROPECUARIOS PURINA, S.A. de C.V. PRODUCT:    BIOFOS
SPECIFICATIONS:    TYPICAL MOSAIC SPECIFICATIONS MARKET:    MEXICO PERIOD:   
July 2007 – June 2008 PRICING:    TO BE NEGOTIATED AT TIME OF PURCHASE QUANTITY:
   TO BE NEGOTIATED AT TIME OF PURCHASE DELIVERY:    TO BE NEGOTIATED AT TIME OF
PURCHASE PAYMENT:    45 DAYS TERMS:   

MOSAIC TERMS AND CONDITIONS TO APPLY.

(ATTACHED)

 

NUTRIMENTOS AGROPECUARIOS

    FERTILIZANTES MOSAIC, PURINA, S.A. de C.V.     S. de RL de C.V. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 